Citation Nr: 1133912	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  03-04 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 50 percent anesthesia of the right mental nerve 2, claimed as having been caused by mandibular orthognathic surgery.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had active duty from June 1977 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before a Decision Review Officer in August 2004.

The Veteran's claim was remanded by the Board in April 2009 and March 2010.



FINDINGS OF FACT

1.  The Veteran underwent oral surgery at a VA facility in June 2000 which resulted in 50 percent anesthesia of the mental nerve.

2.  The June 2000 surgery was under anesthesia and was performed without informed signed consent.



CONCLUSION OF LAW

The criteria for entitlement to VA compensation under 38 U.S.C.A. § 1151 for 50 percent anesthesia of the right mental nerve 2, following VA mandibular orthognathic surgery, have been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable determination contained herein, further development with regard to VA's duties to notify and assist as set forth by the Veterans Claims Assistance Act of 2000 (VCAA) would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

The Veteran is seeking compensation under the provisions of 38 U.S.C.A. § 1151 for 50 percent anesthesia of the right mental nerve 2, following VA mandibular orthognathic surgery.  The Veteran reports that the oral surgery resulted in loss of sensation over a portion of the front of his mouth.  

The VA medical records show that the Veteran underwent an anterior mandibular subapical osteotomy and an alveoloplasty of the upper anterior alveolus at a VA facility on June 8, 2000.  The VA surgical records indicate that the Veteran underwent general anesthesia for the procedure.

An August 2010 VA examiner stated that the Veteran has right mental nerve injury due to the VA dental surgery, with residual numbness.  The examiner noted that this is not an unexpected or unusual outcome of such surgery.  He opined that there was no error, negligence, carelessness, poor skills, or lack of care on the part of the VA surgical treatment.  The August 2010 VA examiner and a May 2005 VA examiner stated that there was signed informed consent with this possible outcome.

The June 8, 2000, surgical notes state that the risks, benefits, and complications of surgical intervention were discussed with the Veteran.

As pertinent to this claim, 38 U.S.C.A. § 1151 provides that compensation shall be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service connected.  See 38 U.S.C.A. § 1151.  A disability is a qualifying additional disability if the disability was not the result of the veteran's willful misconduct and (1) the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  Id.

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32. 

In this case there is no question that the Veteran's residual numbness of part of his mouth is the result of the June 2000 VA surgery.  Additionally the medical evidence indicates that such is a foreseeable outcome of the type of oral surgery performed on the Veteran.  There are two VA medical opinions to the effect that the residual numbness was not the result of carelessness, negligence, mistakes, errors in judgment, or lack of proper skill on the part of VA employees. 

Although the May 2005 and August 2010 VA physicians stated that the Veteran signed informed consent with regard to the June 2000 oral surgery, the record does not provide any verification that there was signed consent on the part of the Veteran.  A September 2009 report of contact and a November 2009 supplemental statement of the case verify that no consent form signed by the Veteran could be found with regards to the June 8, 2000, VA oral surgery.

Under 38 C.F.R. § 17.32(d), an informed consent must be appropriately documented in the medical record.  In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that (i) Require the use of sedation; (ii) require anesthesia or narcotic analgesia; (iii) are considered to produce significant discomfort to the patient; (iv) have a significant risk of complication or morbidity; (v) require injections of any substance into a joint space or body cavity; or (vi) involve testing for human immunodeficiency virus.

In this case the Veteran's surgery was under anesthesia and no signed consent form exists.  Although the June 2000 surgical notes state that the risks, benefits, and complications of surgical intervention were discussed with the Veteran, such does not meet the mandatory requirements of 38 C.F.R. § 17.32.

Multiple attempts to obtain any and all informed consent documents with respect to the June 2000 surgery in question have been made by the RO, as well as through the Board's prior remand with no such document being found.

Notwithstanding volumes of medical records and the medical opinions, it is clear from a review of the entirety of the Veteran's claims folder that VA failed to obtain informed consent from the Veteran under the requisites of 38 C.F.R. § 17.32 for the oral surgery in June 2000, to include a writing executed by him prior to the surgical procedure.  The statement contained in the operative report as to the surgeon's explanation of the potential risks of the June 2000 surgery does not satisfy the nondiscretionary criteria of 38 C.F.R. § 17.32.  Thus, it reasonably follows that the surgery was undertaken without informed consent under 38 C.F.R. § 17.32, thereby rendering the Veteran entitled to VA compensation under 38 U.S.C.A. § 1151 for additional disability resulting from that surgery; namely, anesthesia of the right mental nerve 2.  See 38 C.F.R. § 3.361(a)-(d).




(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for 50 percent anesthesia of the right mental nerve 2, following VA mandibular orthognathic surgery, is granted.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


